Citation Nr: 1701085	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  12-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1964 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received in March 2011, the Veteran requested a regional office hearing.  The requested hearing was scheduled to be held in May 2011; however, the Veteran requested that the hearing be postponed.  A June 2011 deferred rating decision indicates that the Veteran cancelled his personal hearing.  In August 2011, the Veteran stated, "I do not request a hearing."  In his January 2012 substantive appeal, the Veteran indicated that he did not want a Board hearing.  However, a VA Form 21-0820, Report of General Information, dated in September 2014, reflects that the Veteran stated that he came to appear for a teleconference hearing in 2013, but was advised by his representative to reschedule the hearing, and that he had not been notified of any new dates to appear.  The Veteran was advised that regional office staff would contact him once clarification was received on the issue of appearing before the Board.  There is no indication in the record of further communication between the Veteran and the region office as to the Veteran's desire for a personal hearing.

Given the conflicting evidence as to whether the Veteran desired a hearing before the Board, the Board communicated with the Veteran's representative to determine whether the Veteran wished to have such a hearing.  In correspondence dated in December 2015, the Veteran's representative states that, in a telephone conversation, the Veteran "affirmed his desire for a hearing" and "stated that he wants a videoconference hearing scheduled through the Winston-Salem Regional Office."  As the Veteran has not had a Board hearing as to the issues remaining on appeal, the case must be remanded so that the Veteran may be scheduled for a videoconference Board hearing.  See 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board by videoconference as to the issues remaining on appeal.  Notify the Veteran and his representative of the date, time, and location of the hearing.  See 38 C.F.R. § 20.704 (2015).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




